DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
: The Affidavit under 37 CFR 1.132 filed 2/7/22 is sufficient to overcome the rejection of claims 1-6,8,10-11,13,15,16,19,20 based upon statements by Robert Lightbourn supported by evidence in the form of the “Owners Manual” of the vacuum cleaner described in the prior art rejection which shows that the support structure does not engage the tank, as claimed.
Applicant’s arguments, see Affidavit and Remarks, filed 2/7/22, with respect to the rejection(s) of claim(s) 1-6,8,10,11,13,15,16,19,20 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view Parrott (US 2005/0257340).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6,8-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parrott (US2005/0257340).
Parrott discloses an apparatus 8 for cleaning a surface comprising: a base 10 positionable on the surface; the base 10 including a support structure 28 operatively coupled to and extending from the base 10, the support structure 28 forming an arch 28,40,38 creating a void beneath the support structure 28,40,38  and above a surface of the base 10; and a tank 16 removably mounted to the base 10 and located in the void between the support structure 28,40,38 and the base 10, wherein the support structure 28,40,38 engages the tank 16 (see figure 1). Claim 1
The support 28,40,38 structure at least partially encircles the tank 16 when the tank 16 is positioned within the void (see figure 1). Claim 2
The support structure 28,40,38 and the surface of the base 10 forms a hoop around the void. Claim 3
The base 10 has a forward portion 24 and a rearward 26 portion, and wherein the tank 16 is removable from the rearward portion (shown in figure 2). Claim 4
The support structure 28,40,38 is configured to inhibit movement of the tank 16 relative to the base 10 during operation of the apparatus 8 (shown in fig.1). Claim 5
Further comprising an upper portion 38 operatively coupled to the base 10, wherein the upper portion 38 includes a handle 38 (shown in fig.1). Claim 6
Claim 8
Further comprising a locking mechanism 44 releasably coupling the tank 16 to the support structure 28,40,38. Claim 9
Further comprising a nozzle (connected at end of hose 48), wherein the tank 16 is a liquid recovery tank 16 (capable of holding liquid) in fluid communication with the nozzle. Claim 10
The upper portion is pivotable between an upright storage position 210 and an operating position 220, wherein the upper portion is maintained in an upward-extending orientation above the base 16 in the upright storage position 210 (shown in figure 2). Claim 11
The upper portion further comprises a yoke 38,40 that partially encircles at least one of the support structure 42 or 28 and the tank 16 positioned on the base 10 when the upper portion is in the upright storage position 210. Claim 12
The support structure 38,40 is pivotable relative to the base 10 facilitating access to the tank 16 (shown in figure 2). Claim 13
Since upper portion 38,40 is coupled to lower support 28 via hinge 14, the upper  support structure 38,40 is capable of release from the base 10 facilitating access to the tank. Claim 14
The support structure further comprises a first arm and a second arm forming at least a portion of the support structure, the first arm 40 and the second arm 40 being pivotably mounted to the base 10 (shown in fig.2). Claim 15
Claim 16
The first arm 40 and the second arm 40 being independently moveable or removable relative to the base 10 (see figure 2). Claim 17
Parrott discloses that the support structure 28 can be formed as separate piece and fastened to the base 10 (see para. 0010). Claim 18

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
19 is rejected under 35 U.S.C. 103 as being unpatentable over Parrott (US2005/0257340).
The Examiner takes Official notice that power switches are common for turning suction motors on/off in vacuum cleaners and obvious to include on the handle 38 of the vacuum cleaner in Parrott. Claim 19
Allowable Subject Matter
Claims 7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276. The examiner can normally be reached M-F 6:00-2:00 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/David Redding/           Primary Examiner, Art Unit 3723